                                                                      -FL




                                               PETER A. MOORE, JR.,



8/2/2019




           Case 5:19-cv-00327-FL Document 4 Filed 08/02/19 Page 1 of 6
         -FL




Case 5:19-cv-00327-FL Document 4 Filed 08/02/19 Page 2 of 6
                                                                      -FL




                                               PETER A. MOORE, JR.,



8/2/2019




           Case 5:19-cv-00327-FL Document 4 Filed 08/02/19 Page 3 of 6
         -FL




Case 5:19-cv-00327-FL Document 4 Filed 08/02/19 Page 4 of 6
                                                                      -FL




                                               PETER A. MOORE, JR.,



8/2/2019




           Case 5:19-cv-00327-FL Document 4 Filed 08/02/19 Page 5 of 6
         -FL




Case 5:19-cv-00327-FL Document 4 Filed 08/02/19 Page 6 of 6
